Citation Nr: 0904537	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-31 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected left ankle fracture 
residuals.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1971 and from April 4, 1978, to August 4, 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

As a matter of background, the Board notes that by way of a 
June 1985 decision, the Board denied service connection for 
osteoarthritis of the lumbosacral spine as claimed on a 
direct basis.  That decision became final.  38 C.F.R. § 
19.193 (1985).  In the current appeal, the Veteran also 
claims entitlement to service connection for a low back 
disorder, but now does so asserting a claim as secondary to 
service-connected left ankle fracture residuals.  The Board 
did not address this legal theory of entitlement in the June 
1985 decision.

In Bingham v. Principi, 18 Vet. App. 470, 474 - 75 (2004), 
the United States Court of Appeal for Veterans Claims (Court) 
determined that while there may be different legal theories 
of entitlement, there is only one claim for service 
connection for each disability, regardless of the theory of 
entitlement which is asserted by the claimant.  Denial of the 
claim on the basis of one theory of legal entitlement does 
not mean that the later reassertion of that claim on a 
different theory of legal entitlement makes it a different 
claim.  While the Board previously denied service connection 
on the theory of direct incurrence service connection, and 
did not address entitlement to service connection on a 
secondary basis or by way of aggravation, the current 
attempts to focus on secondary service connection cannot undo 
the finality of the prior adjudication (which denied a claim 
of service connection and not merely a theory of legal 
entitlement).

Nevertheless, since the claim for service connection on a 
secondary basis was not previously adjudicated by the Board, 
in all fairness to the Veteran, the Board will adjudicate all 
theories of entitlement of the "claim" on a de novo basis, 
i.e., without requiring the submission of new and material 
evidence.  Doing so does not prejudice the Veteran, and in 
fact affords a broader scope of review.  The issue was 
addressed this way at the time of the hearing before the 
undersigned, and the appellant has been able to submit 
evidence and argument on a direct or secondary basis 
throughout the appeal.  As such, there is no prejudice to the 
appellant in proceeding with the decision on this basis.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in October 2008.  A copy of the transcript 
of that hearing is of record.  Additional evidence received 
at the hearing was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (c) (2008); see also 
Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 
327 F.3d 1339, 1346 (Fed. Cir. 2003).  


FINDING OF FACT

A chronic low back disorder was not demonstrated in service, 
or within 1 year of separation from service, nor is such 
shown to be related to service-connected left ankle fracture 
residuals.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by service, arthritis may not be presumed to have been 
incurred therein, and a low back disorder is not proximately 
due to, the result of, or aggravated by a service connected 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a November 
2005 letter to the Veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of the Veteran's available service treatment records 
(STRs), VA medical treatment records, private post-service 
medical treatment records, a November 2005 VA orthopedic 
examination, and statements and testimony from the Veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the Veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disability is being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the Veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Service Connection

Direct service connection will be granted if it is shown that 
the Veteran suffers from a disability resulting from personal 
injury sustained or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).

There are some disorders, including arthritis, that may be 
presumed to have been incurred in service where manifested to 
a compensable degree within 1 year following separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's contention of secondary service 
connection, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  If a disorder is aggravated by a service 
connection disorder, service connection for the degree of 
aggravation can be granted.  38 C.F.R. § 3.310 (2008).  

Background and Analysis

The Veteran contends that he has a chronic low back disorder 
that is related to his service-connected left ankle fracture 
residuals; he states that a private chiropractor informed 
that there is a relationship between current low back pain 
and his left ankle.  He also said that his left leg was 
shorter than his right.  He hoped that notation of this was 
made somewhere in his medical records.  

Review of the available (only from 1978) STRs reflects that 
the Veteran had a history of a left ankle fracture at the 
time of discharge examination in July 1978.  He did not 
report any back problems, or history of back problems, at 
that time and none were diagnosed.  He specifically checked 
the box that he had no recurrent back pain.  Moreover, when 
he filed an initial claim for compensation benefits in May 
1983, he did not report back problems.  

When examined by VA in July 1983, the Veteran referred to 
back problems that had been off and on since 1968.  He said 
that his back problems began in 1968 when his duties required 
lifting 100 to 200 pound tires and wheels.  He referred to 
treatment for a back injury at a hospital in November 1982, 
and also reported treatment from a chiropractor since 
February 1983.  Complaints included lower extremity pain and 
discomfort.  On physical exam, left ankle form and function 
were within normal limits.  Some discomfort in movement of 
the lumbosacral spine was noted, as well as some moderate 
left paraspinal muscle spasm.  Left ankle X-rays showed bony 
irregularity of the medical malleolus that was considered 
possible related to remote trauma.  Lumbar spine X-rays were 
normal.  

Upon additional VA examination in June 1984, the Veteran 
stated that he had twisted his lower back when he was a 
dishwasher in 1982.  There was reference to treatment at that 
time and continued discomfort with off and on pain.  Low back 
findings included some tenderness of the lower lumbar region 
with some limitation of motion.  Chronic arthritis of the 
lower spine was reported on the examination report.  The 
actual X-ray report showed no abnormalities of the lumbar 
spine.  There was no reference to left ankle disability on 
the examination report, but left ankle X-rays resulted in an 
impression of "suggestion" of old trauma in the medial 
malleolus of the left ankle, and mild degenerative arthritic 
changes in the region of the medial malleolus and astragalus.  

A VA outpatient record dated in June 2005 reflects that the 
Veteran was seen for chronic lower back pain which had been 
present for several years.  Specifically, he reported that he 
injured his back several years ago and had had intermittent 
pain that had gradually become more frequent over the years.  
An aching pain was in the lumbosacral region, but it did not 
radiate into his legs.  The pain seemed worse in the morning, 
but decreased over the course of the day with use.  If he was 
on his feet too long, the pain returned.  He denied weakness, 
centralized paresthesias, saddle anesthesia, or incontinence.  
The examiner assessed lower back pain and told the Veteran to 
use Tylenol as needed.  

In November 2005, a VA examiner reviewed the claims file and 
noted that the Veteran's STRs showed, by history, that he had 
fractured his left ankle in approximately 1969.  The Veteran 
reported that he had injured his back in 1989.  He was 
diagnosed with sprain secondary to a fall.  He was treated by 
a chiropractor at that time and continued to see one at the 
current time.  The Veteran complained of weakness in the 
ankle, but there was no stiffness and no swelling.  There was 
instability and giving way type symptoms, as well as locking.  
There was no fatigability or lack of endurance.  The Veteran 
denied taking any medications for ankle complaints and did 
not describe any flare-ups of pain.  He did wear arch 
supports that helped with his symptoms, and he stated that he 
had had flat feet since he was a teenager.  There had been no 
surgeries to the left ankle and no history of further injury.  

The Veteran noted that his place of employment required him 
to be on his feet approximately 8 hours per day.  This job 
included standing and lifting.  He had worked at this job for 
about a year.  Prior to that, he was a steel worker for 10 
years.  He enjoyed walking with his wife and could walk a 6 
kilometer walk.  

Examination of the left ankle showed some limitation of 
motion in plantar flexion.  He had a negative anterior drawer 
and negative inversion stress, bilaterally.  There was no 
crepitus and no pain noted in the left ankle.  In stance, the 
Veteran had decreased arch on the left foot, greater than the 
right.  The examiner's assessments included a history of a 
left ankle fracture while in the military with posttraumatic 
arthritis.  As far as the back was concerned, the examiner 
opined that the Veteran injured his back in 1989 and he did 
not believe that the left ankle injury had caused current 
back pain.  

Private bone density reports from 2006 and 2008 reflect that 
the Veteran has osteoporosis of the low back and hip.  

As noted earlier, the Veteran testified in support of his 
claim at a personal hearing in October 2008.  He reiterated 
his contention that his current low back symptoms were 
related to his left ankle disorder.  

After review of the evidence of record, it is the Board's 
conclusion that a chronic low back disorder was not incurred 
in or aggravated during service and is not related to the 
service-connected left ankle fracture residuals.  

A VA examiner stated in November 2005 that he did not see how 
current low back pain was caused by the Veteran's left ankle 
fracture residuals.  This opinion was based on his current 
examination and review of the STRs.  No back problems were 
noted in service or for many years thereafter.  Moreover, 
there was no medical evidence relating post service back 
problems, first reported in 1983, to the inservice left ankle 
fracture residuals.  The Veteran has presented his belief in 
such a relationship.  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  While 
the Veteran did state that a chiropractor raised the 
possibility of a relationship to him, he did not identify the 
doctor or supply any treatment records or medical opinions to 
corroborate this.  This is also true of the Veteran's 
assertion at the recent hearing that one leg was shorter than 
the other.  This allegation is not corroborated in any 
medical evidence of record.  As noted above, VA requested any 
such information and evidence in various VA correspondences.

In short, there is no evidence of any inservice back 
disorder.  STRs show a left ankle fracture, and while his 
STRs are unavailable from the Veteran's first period of 
service, no back problems were noted at time of discharge 
from a second period of service in 1978.  In fact, they were 
specifically denied.  Moreover, no back problems were 
reported for many years thereafter, and there is medical 
history reported on at least one occasion of a post service 
injury to the back.  For example, see the Veteran's related 
history upon VA examination in June 1984 when he gave a 
history of post service back injury in 1982.  Thus, a chronic 
low back disorder was not shown until years after separation 
from service, and a VA examiner has stated that there is no 
relationship between such and service connected left ankle 
problems.  The weight of the evidence is against the claim, 
and service connection must be denied.  Arthritis was first 
clinically established years post-service and there is no 
competent evidence relating it to service.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for granting the Veteran's claim.  


ORDER

Service connection for a low back disorder, to include as 
secondary to service-connected left ankle fracture residuals, 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


